Long, J.
This case was in this court at the October, 1804, term, and is reported in 103 Mich. 383. It was then *335r ever sed, and a new trial ordered. The case has been retried, and verdict found in favor of the plaintiff. Defendants appeal.
In the former opinion, the rule to be followed upon a new trial was carefully laid down, and the case was retried according to the directions there given. We thiulr the case needs no further discussion.
The judgment must be affirmed.
The other Justices concurred.